Exhibit 10.1

 

RED ROBIN GOURMET BURGERS, INC.

 

CASH INCENTIVE PLAN

 

Effective upon Approval by the Stockholders: May 28, 2015

 

SECTION 1.                                                                        
ESTABLISHMENT; PURPOSE

 

Red Robin Gourmet Burgers, Inc. (the “Company”) hereby establishes the Red Robin
Gourmet Burgers, Inc. Cash Incentive Plan (the “Plan”) for the benefit of
certain members of the Company’s senior management team.  The purposes of the
Plan are to (i) place a significant portion of the compensation of Plan
participants at risk by tying such compensation to specific measurable goals
designed to drive shareholder value, and (ii) exempt bonuses paid hereunder from
the deduction limitations of Code Section 162(m).  The Plan is intended to
encourage initiative, resourcefulness, teamwork, motivation, and efficiency on
the part of the Participants that will result in financial success for both the
stockholders of the Company and the Participants.

 

SECTION 2.                                                                        
CERTAIN DEFINITIONS

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall have the definition set forth in any employment, severance, change
in control, or similar agreement between the Company and the Participant;
provided, however, that if the Participant does not have such an agreement, the
term Cause shall mean (a) Participant’s continual or deliberate neglect in the
performance of his or her material duties; (b) Participant’s failure to devote
substantially all of his or her working time to the business of the Company and
its subsidiaries; (c) Participant’s failure to follow the lawful directives of
the Board in any material respect; (d) Participant’s engaging in misconduct in
connection with the performance of any of his duties, including, without
limitation, falsifying or attempting to falsify documents, books or records of
the Company or its subsidiaries, misappropriating or attempting to
misappropriate funds or other property, or securing or attempting to secure any
personal profit in connection with any transaction entered into on behalf of the
Company or its subsidiaries; (e) the violation by Participant, in any material
respect, of any policy or of any code or standard of behavior or conduct
generally applicable to employees of the Company or its subsidiaries;
(f) Participant’s breach of any non-competition, non-interference,
non-disclosure, confidentiality or other similar agreement executed by
Participant with the Company or any of its subsidiaries or other act of
disloyalty to the Company or any of its subsidiaries (including, without
limitation, aiding a competitor or unauthorized disclosure of confidential
information); or (g) Participant’s engaging in conduct which is reasonably
likely to result in material injury to the reputation of the Company or any of
its subsidiaries, including, without limitation, commission of a felony, fraud,
embezzlement or other crime involving moral turpitude;  provided, however,
Participant will not be deemed to have been terminated for Cause in the case of
clauses (a), (b), (d) and (e) above, unless any such failure or material breach
is not fully corrected prior to the expiration of the ten (10) business day
period following delivery to Participant of the Company’s written notice that

 

--------------------------------------------------------------------------------


 

specifies in detail of the alleged Cause event(s) and the Company’s intention to
terminate his employment for Cause.  Notwithstanding the foregoing, the
Committee may, coincident with the Committee’s establishment of Performance
Goals for any Performance Period, establish in writing a different definition of
Cause that shall be used for such Performance Period or for any particular
Participant for such Performance Period.

 

“Change in Control” means any of the following:

 

(a)                                 The acquisition by any individual, entity or
group (a “Person”) (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% or more of either (1) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control;
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Company or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with subsection (c)(1), (c)(2) or (c)(3) below;

 

(b)                                 A majority of the individuals who, as of the
date the Plan is adopted (the “Effective Date”), serve on the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s

 

2

--------------------------------------------------------------------------------


 

assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination or the combined voting power
of the then-outstanding voting securities of such entity, except to the extent
that the ownership in excess of more than 50% existed prior to the Business
Combination, and (3) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or

 

(d)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, the Committee may, coincident with the
Committee’s establishment of Performance Goals for any Performance Period,
establish in writing a different definition of Change in Control that shall be
used for such Performance Period or for any particular Participant for such
Performance Period.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Code Section 162(m)” means Section 162(m) of the Code and the applicable
Treasury Regulations and other guidance issued thereunder.

 

“Code Section 409A” means Section 409A of the Code and the applicable Treasury
Regulations and other guidance issued thereunder.

 

“Committee” means a committee comprised of two or more directors, all of whom
are “outside directors,” as defined in Treasury Regulation
Section 1.162-27(e)(3).  In the absence of an explicit Board delegation to the
contrary, the Committee shall be the Compensation Committee of the Board (or if
one exists, the 162(m) subcommittee of the Compensation Committee).

 

“Participant” means any member of senior management of the Company who is
selected to participate in the Plan for a Performance Period in accordance with
Section 4, below.

 

“Disability” shall have the definition set forth in any employment, severance,
change in control, or similar agreement between the Company and the Participant;
provided, however, that if the Participant does not have such an agreement, the
term Disability shall mean a physical or mental impairment which substantially
limits a major life activity of the Participant and which renders Participant
unable to perform the essential functions of his position, even with reasonable
accommodation which does not impose an undue hardship on the Company.  The
Company reserves the right, in good faith, to make the determination of
Disability under this Plan based upon information supplied by Participant and/or
his medical personnel, as well as information

 

3

--------------------------------------------------------------------------------


 

from medical personnel (or others) selected by the Company or its insurers.
Notwithstanding the foregoing, the Committee may, coincident with the
Committee’s establishment of Performance Goals for any Performance Period,
establish in writing a different definition of Disability that shall be used for
such Performance Period or for any particular Participant for such Performance
Period.

 

“Performance Goals” means the specific, measurable goals set by the Committee
for any given Performance Period.  Performance Goals may include multiple goals
and may be based on one or more operational or financial criteria.  In setting
the Performance Goals for any Performance Period, the Committee may include one
or any combination of the following criteria in either absolute or relative
terms, for the Company or any subsidiary or business unit thereof:  (a) stock
price, (b) total shareholder return, (c) return on assets, return on equity,
return on capital employed, or economic value added, (d) measures of growth such
as number of units or comparable sales, (e) measures of profitability including,
but not limited to, earnings per share, corporate or business unit net income,
net income before extraordinary or one-time items, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization,
(f) cash flow from operations, (g) levels of operating expense or other expense
items reported on the Company’s income statement, (h) core and non-core product
development and growth, (i) infrastructure development for business units or
administrative departments (such as marketing, IT, and human resources),
(j) measures of efficiency, (k) satisfactory completion of a major project or
organizational initiative set in advance by the Committee, (l) measures of
safety or quality, (m) revenue and/or sales, (n) market share, including, but
not limited to, guest count or traffic count, (o) customer satisfaction,
(p) employee engagement, including, but not limited to, employee retention and
measures of employee satisfaction, and (q) strategic sales or acquisitions in
compliance with specific criteria set forth in advance by the Committee.

 

“Performance Period”  means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a bonus award granted
under the terms of the Plan.

 

“Retirement” means the voluntary termination of employment by Participant from
the Company if at the date of termination the Participant is at least 60 years
of age and has completed at least five years of service with the Company.
Notwithstanding the foregoing, the Committee may, coincident with the
Committee’s establishment of Performance Goals for any Performance Period,
establish in writing a different definition of Retirement that shall be used for
such Performance Period or for any particular Participant for such Performance
Period.

 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

 

SECTION 3.                                                                        
ADMINISTRATION

 

The Plan shall be administered by the Committee, and the Committee shall have
full authority to administer the Plan, including authority to interpret and
construe any provision of the Plan and to adopt such rules for administering the
Plan as it may deem necessary to comply with the requirements of the Code, or to
conform to any regulation or any change in any law or

 

4

--------------------------------------------------------------------------------


 

regulation applicable thereto.  The Committee may delegate any of its
responsibilities under the Plan other than such responsibilities that are
explicitly reserved for Committee action pursuant to Code Section 162(m).   The
Committee’s decisions shall be final and binding upon all parties, including the
Company, stockholders, and Participants.

 

SECTION 4.                        
                                                PERFORMANCE PERIODS; ELIGIBILITY

 

The Committee may, but need not, establish up to two (2) different Performance
Periods beginning in any calendar year, with each such Performance Period to
extend for such duration of three (3) years or less as may be determined by the
Committee in its sole and absolute discretion.  Within ninety (90) days after
the beginning of any such Performance Period, but in no event after twenty-five
(25) percent of the Performance Period has elapsed, the Committee shall
designate in writing those members of senior management of the Company who shall
be Participants in the Plan for such Performance Period.  Only those individuals
selected to be Participants shall be eligible to earn bonus awards under the
Plan.

 

SECTION 5.                        
                                                ESTABLISHMENT OF PERFORMANCE
GOALS; DETERMINATION OF AWARDS

 

5.1                               Establishment of Performance Goals; Bonus
Formulas.  Within ninety (90) days after the beginning of a Performance Period,
but in no event after twenty-five (25) percent of the Performance Period has
lapsed, the Committee shall establish in writing (i) the Performance Goals and
the underlying performance criteria applicable to the Performance Period, and
(ii) the formula or methodology for determining the bonus award payable (if any)
to each Participant for such Performance Period upon attainment of the specified
Performance Goals.  Performance Goals must be objective and must satisfy the
third-party objectivity standards under Code Section 162(m).  Notwithstanding
the foregoing, at the time such Performance Goals are established, the Committee
may determine that the Performance Goals shall be adjusted to account for any
unusual items or specified events or occurrences during the Performance Period. 
In addition, unless otherwise provided by the Committee at the time the
Performance Goals are established, the Performance Goals shall be adjusted to
exclude the effect of any of the following events that occur during the
Performance Period:  (i) asset write-downs, (ii) extraordinary litigation,
claims, judgments, or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs,
(v) material changes to invested capital from pension and post-retirement
benefits-related items and similar non-operational items, and (vi) any other
extraordinary, unusual, non-recurring or non-comparable items (A) as described
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders, (B) as
described in Accounting Standards Codification Topic 225 (or successor guidance
thereto) or (C) as publicly announced by the Company in a  press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.

 

5.2                               Certification of Results; Calculation of
Bonuses.  As soon as reasonably practicable after the close of the Performance
Period, the Committee shall determine bonus awards to be paid under the terms of
the Plan.  Any payments made under this Plan shall be

 

5

--------------------------------------------------------------------------------


 

contingent upon achieving the Performance Goals set in advance for the
Performance Period in question.  The Committee shall certify in writing prior to
approval of any awards that such Performance Goals have been satisfied (a
unanimous written consent or approved minutes of the Committee may be used for
this purpose).

 

5.3                               Committee Discretion to Reduce Awards.  The
Committee may, in its sole and absolute discretion, reduce the bonus awards to
which any Participant is otherwise due for any Performance Period if it believes
that such reduction is in the best interest of the Company and its stockholders,
but any reduction cannot result in any increase in the bonus award of one or
more other Participants for such Performance Period.  The Committee has no
discretion to increase the bonus award otherwise payable to any Participant for
any Performance Period.

 

5.4                               Maximum Awards.  The maximum bonus award that
may be paid to any Participant for any Performance Period shall be
(x) 3,000,000, multiplied by (y) the number of years (or portion thereof) in the
Performance Period.

 

SECTION 6.                        
                                                PAYMENT OF AWARDS

 

Coincident with the Committee’s establishment of Performance Goals for any
Performance Period, the Committee shall also establish in writing when bonus
awards for such Performance Period (if any) shall be paid, including (but not
limited to) the effect that a Participant’s death, Disability, or termination
without Cause, or a Change of Control of the Company, may have on the payment of
such awards.  All payment terms shall be intended to comply with Code
Section 409A.  Payment may be made in the form of cash or Company common stock
(including Company common stock that is subject to forfeiture), or any
combination thereof, as determined by the Committee in its sole and absolute
discretion.

 

SECTION 7.                        
                                                GENERAL PROVISIONS

 

7.1                               Nonassignability.  A Participant shall have no
right to assign or transfer any interest under this Plan.

 

7.2                               No Contract of Employment.  Nothing in this
Plan shall confer upon the Participant the right to maintain his relationship
with the Company or any affiliate as an employee, nor shall it interfere in any
way with any right of the Company, or any such affiliate, to terminate its
relationship with the Participant at any time for any reason whatsoever, with or
without Cause.

 

7.3                               Amendment and Termination.  The Board may from
time to time alter, amend, suspend, or discontinue the Plan, including, where
applicable, any modifications or amendments as it shall deem advisable in order
that the Plan not be subject to the limitations on deductibility contained in
Code Section 162(m), or to conform to any regulation or to any change in law or
regulation applicable thereto; provided, however, that no such action shall
adversely affect the rights and obligations of the Participants with respect to
the bonus amount payable under the Plan at the time of such alteration,
amendment, suspension, or discontinuance, except as may be

 

6

--------------------------------------------------------------------------------


 

required in order to comply with the requirements of Code Section 162(m) or Code
Section 409A.

 

7.4                               Section 409A of the Code.  This Plan,
including any payment terms established in accordance with Section 6, above,
shall be established, administered, and operated in the good faith determination
of the Board or the Committee to comply with or be exempt from Code
Section 409A.  Although the Company intends to administer the Plan so that it
complies with or is exempt from the requirements of Code Section 409A, the
Company does not warrant that any bonus amount payable under the Plan will not
be subject to the tax imposed by Code Section 409A or will otherwise qualify for
favorable tax treatment under any other provision of federal, state, local, or
foreign law.  The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of his or her
participation in the Plan.

 

7.5                               Tax Withholding. The Company shall withhold
all applicable taxes from any bonus awards payable hereunder, including any
foreign, federal, state, and local taxes.

 

7.6                               Applicable Law. This Plan shall be construed
in accordance with provisions of the laws of the State of Colorado, without
regards to the conflicts of laws provisions of such state.

 

SECTION 8.                                                                        
EFFECTIVE DATE

 

This Red Robin Gourmet Burgers, Inc. Cash Incentive Plan was adopted by the
Board of Directors on October 29, 2014, and shall become effective upon approval
by the stockholder of the Company.  Once approved by the Company’s stockholders,
it shall remain in effect, subject to amendment from time to time.

 

7

--------------------------------------------------------------------------------